In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Orgera, J.), entered March 11, 1986, as granted the plaintiffs’ motion to vacate an order of the same court, dated November 21, 1985, dismissing the complaint and denied that branch of the defendants’ motion which sought to dismiss the complaint insofar as it is asserted against the defendant Long Island Rail Road.
Ordered that the order is affirmed, insofar as appealed from, without costs or disbursements.
No notice of claim is necessary in order to maintain an action against the Long Island Rail Road (see, Public Authorities Law § 1276 [6]; Andersen v Long Is. R. R., 88 AD2d 328, 334-335, affd 59 NY2d 657, rearg denied 60 NY2d 586). Therefore, that branch of the defendants’ motion which sought to dismiss the complaint insofar as it is asserted against the Long Island Rail Road was properly denied. Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.